Petition by defendant (Western North Carolina Regional Air Pollution Control Agency) for discretionary review pursuant to G.S. 7A-31 denied 6 December 2002. Petition by defendant (City of Asheville) for discretionary review pursuant to G.S. 7A-31 denied 6 January 2003. Petition by defendant (City of Asheville) for writ of certiorari to review the decision of the North Carolina Court of Appeals denied 6 January 2003. Motion by plaintiffs to dismiss petition for discretionary review dismissed as moot 6 January 2003.